The plaintiff in error was convicted on an information which charged the unlawful sale of intoxicating liquor, and on September 19, 1910, was sentenced to serve a term of ninety days in the county jail and to pay a fine of five hundred dollars. An examination of the record discloses the fact that there is no merit in this appeal. The verdict, judgment, and sentence should be sustained upon the testimony of the defendant alone. The judgment of the county court of Rogers county is therefore affirmed. Mandate to issue forthwith.